COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
IN THE MATTER OF D. I. R.,                                    No. 08-20-00178-CV
A JUVENILE,                                      §
                                                                Appeal from the
                          Appellant,             §
                                                               65th District Court
                                                 §
                                                            of El Paso County, Texas
                                                 §
                                                                 (TC# 1700081)


                                         O R D E R

       The Court GRANTS the Appellant’s motion for extension of time within which to file the

reply brief until August 24, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S REPLY BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. Todd Morten, the Appellant’s attorney, prepare the

Appellant’s Reply Brief and forward the same to this Court on or before August 24, 2021.

       IT IS SO ORDERED this 9th day of August, 2021.


                                            PER CURIAM



Before Rodriguez, C.J., Palafox and Alley, JJ.